                 Case
               Case    20-2789, Document
                    1:20-cv-05441-KPF    172, 09/17/2020,
                                      Document   224 Filed2932804,
                                                            09/17/20Page1
                                                                      Pageof12of 2
                                                                                            N.Y.S.D. Case #
                                                                                            20-cv-5441(KPF)


                              United States Court of Appeals
                                                    FOR THE
                                            SECOND CIRCUIT
                                            _________________

            At a stated term of the United States Court of Appeals for the Second Circuit,
      held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
      City of New York, on the 17th day of September, two thousand twenty.

      Present:
                     Dennis Jacobs,
                     Gerard E. Lynch,
                     Richard J. Sullivan,                                                   Sep 17 2020
                           Circuit Judges.

      Uniformed Fire Officers Association, Uniformed Firefighters
      Association of Greater New York, Police Benevolent Association of
      the City of New York, Inc., Correction Officers’ Benevolent
      Association of the City of New York, Inc., Sergeants Benevolent
      Association, Lieutenants Benevolent Association, Captains
      Endowment Association, Detectives’ Endowment Association,

                                    Plaintiffs-Appellants,

                     v.                                                       No. 20-2789

      Bill de Blasio, in his official capacity as Mayor of the City of New
      York, City of New York, New York City Fire Department, Daniel
      A. Nigro, in his official capacity as the Commissioner of the Fire
      Department of the City of New York, New York City Department
      of Corrections, Cynthia Brann, in her official capacity as the
      Commissioner of the New York City Department of Corrections,
      Dermot F. Shea, in his official capacity as the Commissioner of the
      New York City Policy Department, New York City Police
      Department, Frederick Davie, in his official capacity as the Chair of
      the Civilian Complaint Review Board, Civilian Complaint Review
      Board,

                                    Defendants-Appellees,

      Communities United for Police Reform,

                                    Intervenor.




CERTIFIED COPY ISSUED ON 09/17/2020
          Case
        Case    20-2789, Document
             1:20-cv-05441-KPF    172, 09/17/2020,
                               Document   224 Filed2932804,
                                                     09/17/20Page2
                                                               Pageof22of 2




        Plaintiffs-Appellants seek a stay of the district court’s August 21, 2020 order pending
appeal. Upon due consideration, it is hereby ORDERED that the motion is GRANTED. See
U.S. Sec. & Exch. Comm’n v. Citigroup Glob. Mkts. Inc., 673 F.3d 158, 162 (2d Cir. 2012). It is
further ORDERED that the Clerk’s Office shall confer with the parties and enter an expedited
briefing schedule for the appeal. Judge Lynch would deny the stay.


                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk of Court




                                              2
